*518MEMORANDUM **
Darlene Meraz appeals from the 12-month sentence imposed following the revocation of probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Meraz contends that the district court failed to consider the Sentencing Commission’s Chapter 7 policy statements because the district court made no reference to the applicable sentencing range. The basis for the district court’s sentencing calculations is apparent from the record. No reversible error was committed. See United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000); see also United States v. Miqbel, 444 F.3d 1173, 1180 n. 14 (9th Cir.2006).
Meraz also asserts that the sentence is unreasonable because the district court failed to consider the need to impose a sentence sufficient, but not greater than necessary, and failed to adequately explain why a sentence of less than 12 months was unnecessary. We conclude that the district court did not commit procedural error, and that Meraz’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc); see also United States v. Maciel-Vasquez, 458 F.3d 994, 995 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.